Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 1 of 8 PageID #: 1




                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TEXAS



CRAIG CUNNINGHAM,                                 §
Plaintiff,                                        §
                                                  §
v.                                                §
                                                  § ​Civil Action No. 4:20-cv-00383
Spring Oaks Capital LLC, John/Jane Does           §
                                                  §
1-5                                               §
                                                  §
Defendants.




                       PLAINTIFF’S ORIGINAL COMPLAINT




     1. The Plaintiff hereby files this lawsuit against Spring Oaks Capital LLC and

        John/Jane Does 1-5.

     2. The Plaintiff is Craig Cunningham, a natural person, who resides in Plano, Texas.

     3. Spring Oaks Capital LLC (hereinafter “Spring Oaks”) is a Virginia limited

        liability company who can be served via registered agent Corporation Services

        Company, 100 Shocke Slip Floor 2, Richmond, Virginia 23219.
Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 2 of 8 PageID #: 2




  4. John/Jane Does 1-4 are other liable parties currently unknown to the Plaintiff.




                             Jurisdiction and Venue




  5. Jurisdiction of this court arises as the acts happened here and the Plaintiff resides

     and works in this District. ​Tex. Civ. Prac. & Rem. Code § 17.042; see also 47

     USC 227(b).

  6. Venue in this District is proper in that the Defendant(s) transact business here and

     the acts and transactions occurred here. ​ 47 USC 227(b).




                             FACTUAL ALLEGATIONS




  7. Plaintiff received an unsolicited phone call from Spring Oaks on May 8, 2020

     from telephone number 615-747-1635 to his cell phone. This call was made

     without his consent and was for a non-emergency purpose.

  8. The 615 area code originates from Nashville, Tennessee. Defendant is a Virgina

     entity with no listed offices in the State of Tennessee.

  9. Plaintiff, misled as to Defendant's true location, called the 615-747-1635 number

     back unaware of who it belonged to, thinking it possibly was a friend or loved one

     living in Tennessee.

  10. Defendant answered Plaintiff’s return phone call and Defendant admitted the
Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 3 of 8 PageID #: 3




     earlier missed call from Defendant was made using an automated dialer.




                             CAUSE OF ACTION




                                    COUNT I




     Violations of the Telephone Consumer Protection Act (hereinafter “TCPA”)




  11. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  12. The foregoing actions by the Defendants constitute breach of the TCPA by

     initiating a call using an automated telephone dialing system for a non-emergency

     purpose without Plaintiff’s consent. These actions violate ​47 USC 227(b) ​and

     entitle Plaintiff to $1,500.00 (fifteen hundred dollars) per call in damages as these

     were willful actions.
Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 4 of 8 PageID #: 4




                                    COUNT II




      Violations of the Fair Debt Collection Practices Act (hereafter “FDCPA”) 15
                                   USC 1681 et.




  13. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  14. The foregoing actions by the Defendants constitute breach of the FDCPA by

     placing unsolicited and unwelcome phone call to the Plaintiff’s cell phone, making

     false or misleading representations to Plaintiff in the collection of a debt and

     failing in their communications to indicate the contact was being made in the

     collection of a debt.




                                    COUNT III




                    Violations of the Texas Finance Code 392




  15. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  16. The foregoing actions by the Defendants constitute breach of the Texas Finance
Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 5 of 8 PageID #: 5




     Code 392 by placing unsolicited and unwelcome telephone calls to the Plaintiff’s

     cell phone and by making false and misleading representations likely to deceive a

     consumer.




                                   COUNT IV




     Violations of the Texas Business and Commerce Code 305.053




  17. Plaintiff Craig Cunningham incorporates by reference all of the above paragraphs

     of this complaint as though fully stated herein.

  18. The foregoing actions by the Defendants constitute breach of the ​Texas Business

     and Commerce Code 305.053 ​by violating the TCPA ​47 USC 227.




                    PRAYER FOR DAMAGES AND RELIEFS




     WHEREFORE, ​Plaintiff Craig Cunningham, respectfully prays and requests that
     judgement be entered against each and every Defendant for the following:




     1. Statutory damages of $3,000.00 (three thousand dollars) for each text message

     in violation of the TCPA.
Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 6 of 8 PageID #: 6




     2. Statutory damages in the amount of $1,500.00 (fifteen hundred dollars) for

     violations of the Texas Business and Commercial Code.




     3. Damages of $5,000.00 (five thousand dollars) per violation of the Texas

     Finance Code 392.




     4. Punitive Damages of $25,000.00 (twenty five thousand dollars) for violations of

     the Texas Finance Code and FDCPA.




     5. Actual damages as determined by a judge/jury.




     6. Pre-judgment interest from the date of the phone text messages at issue.
Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 7 of 8 PageID #: 7




                                               Respectfully submitted:


                                                   /s/ Leland McRae
                                                   _____________________________________
                                                   Leland Garrett McRae
                                                   SBN 24086374
                                                   1150 N. Loop 1604 W, Ste 108-461
                                                   San Antonio, TX 78248
                                                   Phone: 210-569-0434
                                                   FAX: 210-493-6080
                                                   EMAIL: leland@lelandmcrae.com




                                CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of Plaintiff’s Original Complaint was served

on all named Defendant(s), Spring Oaks Capital LLC who can be served via registered agent via

registered agent Corporation Services Company, 100 Shocke Slip Floor 2, Richmond, Virginia

23219.




/s/ Leland McRae

_____________________

Leland McRae

Attorney for Plaintiff
Case 4:20-cv-00383-SDJ-CAN Document 1 Filed 05/11/20 Page 8 of 8 PageID #: 8
